Petition, brought pursuant to CPLR article 78, transferred to this court by order of .the Supreme Court, New York County (Ira Gammerman, J.), entered December 29, 1988, to review a determination of respondent, Richard Koehler, Correction Commissioner of the City of New York, dated June 23, 1988, which found petitioner guilty of a departmental charge and specification and terminated him from his position as a New York City correction officer, unanimously dismissed, and the determination confirmed, without costs and without disbursements.
Petitioner was observed by two ranking officers in the Department acting in such a way as to suggest that petitioner was under the influence of narcotics. He was unresponsive, oblivious to his surroundings, glassy-eyed, unaware, and engaging in aberrant behavior. As a result of petitioner’s actions, he was ordered to and did submit to a series of drug *227tests which resulted in a positive finding for the presence of cocaine.
We find that the order directing petitioner to submit to the drug test was based on reasonable suspicion (Fiorenza v Gunn, 140 AD2d 295, 299). Furthermore, we find that the evidence adduced at the hearing supported such a finding and therefore provided a proper basis for the tests.
In addition, we find in accordance with Matter of Lahey v Kelly (71 NY2d 135) that the tests conducted on petitioner’s urine sample were reliable and accurate, and the positive results obtained were properly accepted as proof that petitioner had ingested cocaine. Concur—Kupferman, J. P., Asch, Wallach, Smith and Rubin, JJ.